First California Financial Group, Inc. 8-K For further Information: At the Company:At PondelWilkinson: Ron SantarosaAngie Yang 805-322-9333 310-279-5980 Corporate Headquarters Address: 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 For Immediate Release FIRST CALIFORNIA REPORTS 2 WESTLAKE VILLAGE Calif., November 11, 2009 – First California Financial Group, Inc. (Nasdaq:FCAL), the holding company of First California Bank, today reported financial results for its third quarter and nine-month period ended September 30, 2009, reflecting a strengthened liquidity and balance sheet position. “During the third quarter, prudent actions were taken to enhance First California’s ability to capitalize on opportunities ahead when the economy improves and business activity increases,” said C. G. Kum, President and Chief Executive Officer. “We continued to build up our liquidity position with the full expectation that this will translate to greater earning assets.We aggressively addressed problem credits, increasing our loan loss reserve and promptly realizing write-downs to non-accrual loans.To better align our operations in the weakened economy, we reduced our workforce by ten percent and closed one branch.We maintained a strong capital position and continue to focus on proactively managing our relationships.Despite the difficult economic environment and a nominal operating loss for the quarter, we are confident that these actions will produce results in 2010 and beyond.” 2009 Third Quarter Financial Highlights: ▪ Total deposits, exclusive of brokered deposits, increased by $51.3 million in the third quarter and $374.4 million year-to-date as First California continues to increase its market share; ▪ The bank remained well capitalized with a total risk-based capital ratio at 11.62% and the company’s total risk-based capital ratio at 12.47% as of September30, 2009; ▪ Net interest income increased 10.1% to $11.4 million for the 2009 third quarter from $10.3 million in the prior-year period; ▪ The company reduced its risk exposure by shifting the composition of its securities portfolio to safer, shorter-term investments; posts $1.6 million gain on sale of securities in Q3 2009; ▪ The company reduced its operational expense structure with a reduction in workforce and closure of one branch; ▪ Q3 provision for loan losses increased to $4.1 million, increasing the allowance for loan losses to 1.29% of total loans; ▪ The company incurred a net loss of $136,000, compared with net income of $1.8 million for its 2008 third quarter. Kum continued:“We are now seeing tangible benefits from our 1st Centennial transaction by way of a strong, stable and growing deposit base, as well as a high quality asset base.The significant core deposit growth from assumed and legacy branches is a strong testament to our ability to capitalize on valued customer relationships. At the same time, our customers’ business operations are being adversely impacted by the difficult economic conditions and this is demonstrated by the increased levels of nonperforming assets.Nevertheless, we believe our strong liquidity, balance sheet and capital position equips us well to navigate the challenging economy and play a major role in Southern California banking when the economy improves.” First California Financial Group, Inc.
